     WRIGHT, FINLAY & ZAK, LLP
 1   Christina V. Miller, Esq.
 2   Nevada Bar. No. 12448
     Joseph A. Dragon, Esq.
 3   Nevada Bar No. 13682
     7785 W. Sahara Avenue, Suite 200
 4   Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     jdragon@wrightlegal.net
 6   Attorneys for Plaintiff, The Bank of New York Mellon fka The Bank of New York, as Trustee for
     The Certificateholders GSC Capital Corp. Mortgage Trust 2006-1, Mortgage Backed Notes,
 7
     Series 2006-1
 8                                UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA
10
     THE BANK OF NEW YORK MELLON FKA                   CASE NO.: 2:18-cv-00760-APG-GWF
11   THE BANK OF NEW YORK, AS TRUSTEE
     FOR THE CERTIFICATEHOLDERS GSC                    STIPULATION AND ORDER TO
12   CAPITAL CORP. MORTGAGE TRUST 2006-                EXTEND TIME FOR PLAINTIFF,
     1, MORTGAGE BACKED NOTES, SERIES                  BONY TO RESPOND TO DEFENDANT,
13
     2006-1,                                           MERIDIAN PRIVATE RESIDENCES
14                                                     HOMEOWNERS ASSOCIATION’S
                   Plaintiff,                          MOTION FOR SUMMARY JUDGMENT
15
16          vs.

17   INVEST VEGAS, LLC; RED ROCK
     FINANCIAL    SERVICES;         MERIDIAN
18   PRIVATE RESIDENCE HOMEOWNERS
19   ASSOCIATION;    DOE INDIVIDUALS I
     through  X,   inclusive;     and     ROE
20   CORPORATIONS I through X, inclusive,
21                 Defendants.
22
23
24          Paintiff The Bank of New York Mellon fka The Bank of New York, as Trustee for The

25   Certificateholders GSC Capital Corp. Mortgage Trust 2006-1, Mortgage Backed Notes, Series
26   2006-1, (hereinafter “Plaintiff”, “BONY”, or “Lender”), and Defendant, MERIDIAN PRIVATE
27
28



                                              Page 1 of 3
     RESIDENCES HOMEOWNERS ASSOCIATION, (hereinafter “HOA”) hereby stipulate as
 1
 2   follow:

 3                                             STIPULATION
 4
               1. HOA filed its Motion for Summary Judgment (“Motion”) on March 6, 2019 [EFC
 5
                  No. 30]
 6
 7             2. Current deadline to file the response to the Motion is April 4, 2019.

 8             3. BONY requests additional time to file a response to the Motion and the HOA does
 9                not object to the request.
10
               4. Therefore, the parties agree that BONY’s response to the Motion is now due on or
11
                  before April 10, 2019.
12
13    DATED this 3rd day of April, 2019.                  DATED this 3rd day of April, 2019.

14    WRIGHT, FINLAY & ZAK, LLP                           LIPSON NEILSON, P.C.
15    /s/ Joseph A. Dragon, Esq. _________                /s/ Peter E. Dunkley/, Esq. _____
16    Christina V. Miller, Esq.                           Kaleb D. Anderson, Esq.
      Nevada Bar No. 12448                                Nevada Bar No. 7582
17    Joseph A. Dragon, Esq.                              Peter E. Dunkley, Esq.
      Nevada Bar No. 13682                                Nevada Bar No. 11110
18
      7785 W. Sahara Ave., Suite 200                      9900 Covington Cross Drive, Suite 120
19    Las Vegas, NV 89117                                 Las Vegas, Nevada 89144
      Attorneys for Plaintiff, The Bank of New York       Attorneys for Meridian Private Residences
20    Mellon fka The Bank of New York, as Trustee         Homeowners Association
      for The Certificateholders GSC Capital Corp.
21    Mortgage Trust 2006-1, Mortgage Backed
      Notes, Series 2006-1
22
23
                                                   ORDER
24
25             IT IS SO ORDERED.

26   Dated this ___         April
                4th day of ___________, 2019._________________________________
27                                                          JUDGE’S SIGNATURE
28
     Submitted by:


                                                  Page 2 of 3
 1
     WRIGHT, FINLAY & ZAK, LLP
 2
     /s/ Joseph A. Dragon, Esq. _______
 3   Christina V. Miller, Esq.
     Nevada Bar No. 12448
 4
     Joseph A. Dragon, Esq.
 5   Nevada Bar No. 13682
     7785 W. Sahara Ave., Suite 200
 6   Las Vegas, NV 89117
     Attorneys for Plaintiff, The Bank of New York Mellon fka The Bank of New York, as Trustee for
 7   The Certificateholders GSC Capital Corp. Mortgage Trust 2006-1, Mortgage Backed Notes,
     Series 2006-1
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               Page 3 of 3
